Name: Commission Regulation (EC) No 2500/97 of 15 December 1997 establishing the supply balance for pigmeat for the Azores and Madeira and amending Regulation (EEC) No 1725/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  means of agricultural production;  agricultural activity;  animal product;  trade
 Date Published: nan

 16 . 12. 97 IEN Official Journal of the European Communities L 345/ 17 COMMISSION REGULATION (EC) No 2500/97 of 15 December 1997 establishing the supply balance for pigmeat for the Azores and Madeira and amending Regulation (EEC) No 1725/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1725/92 (3), as last amended by Regulation (EC) No 1882/97 (4), fixes, for the period 1 July to 31 December 1997, the quantities in the supply balance which qualify for exemption from the levy on direct imports from third countries or for aid for consignments originating in the rest of the Com ­ munity and the numbers of pure-bred breeding animals originating in the Community and qualifying for aid for the development of the production potential of the Azores and Madeira; Whereas, pending a communication from the competent authorities updating the requirements for the Azores and Madeira and in order to avoid a break in the application of the specific supply arrangements, the balance was drawn up for the period 1 July to 31 December 1997 by Regulation (EEC) No 1725/92; whereas the balance for the period 1 July 1997 to 30 June 1998 has been drawn up following the presentation of data on the requirements for the Azores and Madeira by the Portuguese authorities; whereas the Annexes to Regulation (EEC) No 1725/92 should accordingly by replaced by the Annexes hereto; Whereas the supply balances provided for in these specific supply arrangements are drawn up for the period 1 July to 30 June; whereas the definitive supply balance should therefore apply from the beginning of that period, i.e. 1 July 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annexes I , II and III to Regulation (EEC) No 1725/92 are hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997 . However, the aid fixed in Annex II shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173 , 27 . 6 . 1992, p . 1 . ( 2) OJ L 320 , 11 . 12 . 1996, p . 1 . ( 3 ) OJ L 179 , 1 . 7 . 1992, p . 95 . ( «) OJ L 265, 27 . 9 . 1997, p . 67. L 345/ 18 I EN | Official Journal of the European Communities 16 . 12. 97 ANNEX 'ANNEX I Forecast supply balance for Madeira for products from the pigmeat sector for the period 1 July 1997 to 30 June 1998 (tonnes) CN code Description Quantity ex 0203 Meat of domestic swine, fresh , chilled , or frozen 2 000 ANNEX II Aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Aid 0203 11 10 9000 5,2 0203 12 11 9100 7,8 0203 12 19 9100 5,2 0203 19 11 9100 5,2 0203 19 13 9100 7,8 0203 19 15 9100 5,2 0203 19 55 9110 8,8 0203 19 55 9310 8,8 0203 21 10 9000 5,2 0203 22 11 9100 7,8 0203 22 19 9100 5,2 0203 29 11 9100 5,2 0203 29 13 9100 7,8 0203 29 15 9100 5,2 0203 29 55 9110 8,8 NB: The product codes and footnotes are set out in Commission Regula ­ tion (EEC) No 3846/87 (OJ L 366, 24. 12 . 1987, p. 1 ). 16. 12. 97 EN I Official Journal of the European Communities L 345/ 19 ANNEX III PART 1 Pure-bred breeding pigs originating in the Community for supply to the Azores for the period 1 July 1997 to 30 June 1998 (Ecu/head) CN code Description Number of animals to be supplied Aid 0103 10 00 Pure-bred breeding pigs ('):  male animals 100 483  female animals 400 423 (') Inclusion in this subheading is subject to the conditions laid down in the relevant Community provisions. PART 2 Pure-bred breeding pigs originating in the Community for supply to Madeira for the period 1 July 1997 to 30 June 1998 (RCU/head) CN code Description Number of animals to be supplied Aid 0103 10 00 Pure-bred breeding pigs ('):  male animals 120 483  female animals 1 600 423 (') Inclusion in this subheading is subject to the conditions laid down in the relevant Community provisions .